     Case 2:17-cv-01182-TSZ Document 419 Filed 02/02/21 Page 1 of 1




    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON
                             AT SEATTLE

    IRONBURG INVENTIONS LTD.,                     JUDGMENT IN A CIVIL CASE

                         Plaintiff,               CASE NO. C17-1182 TSZ

           v.

    VALVE CORPORATION,

                         Defendant.


X   Jury Verdict. This action came before the court for a trial by jury. The issues
    have been tried and the jury has rendered its verdict.

    Decision by Court. This action came on for consideration before the court. The
    issues have been considered and a decision has been rendered.

    Pursuant to the verdict rendered by the jury, docket nos. 416 and 417, judgment
    is hereby ENTERED in favor of plaintiff Ironburg Inventions Ltd. and against
    defendant Valve Corporation in the amount of $4,029,533.93, together with costs
    to be taxed in the manner set forth in Local Civil Rule 54(d) and interest pursuant
    to 28 U.S.C. § 1961 at the rate of nine-hundredths of one percent (0.09%) per
    annum from the date of this judgment until paid in full.

    Dated this 2nd day of February, 2021.



                                              William M. McCool
                                              Clerk

                                              s/Gail Glass
                                              Deputy Clerk
